Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending as of the reply filed on 10/19/21. Claims 5-6, 9-13, and 15-20 are withdrawn from examination as being directed to non-elected species and inventions. Claims 1-4, 7-8, and 14 are currently under examination. 
Claims 4 and 7-8 were previously rejected under 35 USC 112(b) for lack of antecedent basis. Applicant’s reasons for traversal are summarized and addressed below.
Applicant has argued claim 4, 7, and 8 have been withdrawn with the response to the restriction requirement previously filed, thus their rejection is moot.

Applicant’s argument is not found persuasive. In the response to the restriction requirement, Applicant elected rheumatoid arthritis as the species of disease; this disease is explicitly called out in claim 8, which depends from claim 7, wherein claim 7 depends from claim 4. Claim 4 depends from independent claim 1, and recites the disease to be treated as an inflammatory or an autoimmune disease. The examiner maintains that since rheumatoid is well recognized in the art as an autoimmune disease, this species is included within claims 4, 7, and 8, as noted in the non-final rejection mailed on 7/19/21; therefore, these claims were included for examination. Since claim 1 specifies the disease to be treated as rheumatoid arthritis, and since claims 4 and 7 recite broadly an inflammatory or autoimmune disease, which 

Claims 1-4, 7-8, and 14 were previously rejected under 35 USC 103 as being unpatentable over Schubert in view of Lee. This rejection has been reconsidered in view of Applicant’s arguments, and the evidence in Fig. 11, which shows VR23 (the compound of the instant claims) significantly reduced levels of IL-1beta and TNF-alpha induced by LPS compared to the proteasome inhibitor BTZ. The rejection is withdrawn in view of these unexpected results. 

The nonstatutory obviousness type double patenting rejection over the claims of U.S. Patent No. 9975852 in view of Schubert et. al., US 20120269797 A1 (publ. 10/25/2012) in view of Lee et. al., WO 2014134705 is withdrawn in consideration of the unexpected results shown in Fig. 11, referred to previously.
Claims 1-4, 7-8, and 14 were examined. Claims 4 and 7-8 are rejected. Claims 1-3 and 14 are allowed. Claims 5-6, 9-13, and 15-20 are withdrawn. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the disease, disorder or condition is selected from inflammation, an inflammatory disorder, an autoimmune disease, an allergic disease, a cardiovascular disease and an age-related disease”.  However, claim 1, from which claim 4 depends, is limited to treating rheumatoid arthritis. There is insufficient antecedent basis for treating any disease other than rheumatoid arthritis in claim 4.
Claim 7 recites the limitation “wherein the disease, disorder or condition is an inflammatory disorder or autoimmune disease”.  However, claim 1, from which claim 7 indirectly depends, is limited to treating rheumatoid arthritis. There is insufficient antecedent basis for treating any disease other than rheumatoid arthritis in claim 7, and it is well known in the art that a plethora of other disorders and diseases are included within the categories of inflammatory disorders and autoimmune diseases.
Claim 8 recites the limitation “wherein the inflammatory disorder or autoimmune disease is selected from rheumatoid arthritis, systemic lupus erythematosus, psoriasis, inflammatory bowel disease and Crohn’s disease”.  However, claim 1, from which claim 8 indirectly depends, is limited to treating rheumatoid arthritis. There is insufficient antecedent basis for treating any disease other than rheumatoid arthritis in claim 8.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-4, 7-8, and 14 were examined. Claims 4 and 7-8 are rejected. Claims 1-3 and 14 are allowed. Claims 5-6, 9-13, and 15-20 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627